      Case 1:19-cv-01646-JPO-BCM Document 132 Filed 03/31/20 Page 1 of 1




                                          March 31, 2020

Via Electronic Court Filing System
Hon. Barbara Moses, U.S.M.J.
United States District Court
Southern District Of New York
500 Pearl Street
New York, NY 10007

               Re:     Betty Rose Barsa et al. v. Beacon Health Options, Inc. et al.,
                       Case No. 1:19-cv-1646 JPO-BCM

Dear Judge Moses:

      We represent Plaintiffs in the above-referenced matter. We write jointly with
Defendants to provide a joint status report updating the Court on the status of the settlement
paperwork consistent with the order the Court entered on March 5, 2020. ECF No. 131.

        The Parties have agreed to seek Cheeks approval for all 43 Plaintiffs, including the
eight Plaintiffs who are subject to Defendants’ Motion to Dismiss (ECF No. 80) and Plaintiffs’
Motion to Sever and Transfer (ECF No. 82).

        The Parties have exchanged drafts of a Settlement Agreement and are working towards
finalizing the language. After the language is finalized, Counsel will obtain their clients’
signatures on the Agreement. All 43 Plaintiffs will be given the choice to participate or not
participate in the Settlement. Plaintiffs’ Counsel estimate they will need at least one month to
reach and confer with all 43 Plaintiffs.

        The parties propose that, no later than April 30, 2020, they will submit a joint status
report updating the Court on the status of the settlement paperwork.

       We thank the Court for its assistance with this matter.

                                                        Very truly yours,



                                                        Maureen A. Salas
MAS/ms
cc: All Counsel of Record (via e-mail)
